UNITED STATES DISTRICT COURT
                                                                                       FILED
                                                                                        FEB 19 2021
                             FOR THE DISTRICT OF COLUMBIA
                                                                                  Clerk, U.S. District & Bankruptcy
                                                                                  Court for the District of Columbia
PATRICK CHRISTIAN,                                     )
                                                       )
                       Plaintiff,                      )
                                                       )
       v.                                              )       Civil Action No. 21-0080 (UNA)
                                                       )
UNITED STATES OF AMERICA, et al.,                      )
                                                       )
                       Defendants.                     )


                                    MEMORANDUM OPINION

       This matter is before the Court on its initial review of the Plaintiff’s pro se complaint,

Dkt. 1, and his application for leave to proceed in forma pauperis, Dkt. 2. Generally, Plaintiff

alleges that assorted governments, government and elected officials, courts, judges, public

figures and other individuals have conspired to violate his constitutional rights. Dkt. 1.

       Under the statute governing in forma pauperis proceedings, the Court is required to

dismiss a case “at any time” it determines that the action is frivolous, malicious, or fails to state a

claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2). Here, having reviewed the

complaint carefully, the Court concludes that it cannot discern what claim or claims Plaintiff

intends to bring. Because Plaintiff’s complaint lacks coherence and fails to state a claim upon

which relief may be granted, the Court is required to dismiss Plaintiff’s complaint under 28

U.S.C. § 1915(e)(2); see also Gwinnell-Kennedy v. U.S. Gov’t Judiciary, No. 09-cv-737, 2009

WL 1089543, at *1 (D.D.C. Apr. 22, 2009) (summarily dismissing complaint under § 1915(e)(2)

because it was “incoherent”); McGuire v. U.S. Dist. Court, No. 10-cv-696, 2010 WL 1855858, at

*1 (D.D.C. May 4, 2010) (summarily dismissing complaint under § 1915(e)(2) because it was

“largely incoherent and nonsensical”); cf. Neitzke v. Williams, 490 U.S. 319, 325 (1989) (“[A]
complaint, containing . . . . factual allegations and legal conclusions . . . lack[ing] an arguable

basis either in law or in fact” shall be dismissed).

       Accordingly, the Court will grant Plaintiff’s application to proceed in forma pauperis and

will dismiss the complaint for failure to state a claim. See 28 U.S.C. § 1915(e)(2). An Order

consistent with this Memorandum Opinion is issued separately.

                                                       /s/
                                                       RANDOLPH D. MOSS
                                                       United States District Judge

DATE: February 19, 2021